DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Stupp (Reg. No. 54475) on 09/29/2021.The application has been amended as follows: 

(Currently Amended) An access point, comprising:
a network node;
an antenna node configured to couple to an antenna; and
an interface circuit, coupled to the network node and the antenna node, configured to communicate via wireless communication with one or more electronic devices in a wireless local area network (WLAN) and to communicate via wired communication or wireless communication with one or more second access points in the WLAN, wherein the access point is configured to:

selectively provide, to the antenna node, a recommendation addressed to a first connected electronic device of the one or more electronic devices based at least in part on the comparison and a history of responses of at least the first connected electronic device to one or more previous recommendations, wherein the recommendation indicates that the first connected electronic device, which is associated with the access point, transition to a different communication channel; 
wherein the history of responses comprises declining the one or more previous recommendations;
wherein the recommendation is selectively provided using a basic service set transition management (BTM) protocol; and
wherein, when the first connected electronic device does not support the BTM protocol, the access point is configured to disassociate from the first connected electronic device.

2. 	(Original) The access point of claim 1, wherein the access point is configured to:
communicate, via the antenna node, one or more packets or frames addressed to or associated with the one or more electronic devices;
determine, based at least on the communicated one or more packets or frames, the communication performance metric of the access point; and


3. 	(Original) The access point of claim 1, wherein the communication performance metric of the access point or a given one of the communication performance metrics of the one or more second access points comprises an available capacity.

4. 	(Original) The access point of claim 1, wherein the access point is configured to determine a weight corresponding to the history of responses; and
wherein the selective providing of the recommendation is based at least in part on the weight.

5. 	(Original) The access point of claim 4, wherein the weight increases as a number of times the first connected electronic device declined the one or more previous recommendations increases.

6. 	(Original) The access point of claim 4, wherein, when the weight is less than a first threshold, the recommendation is selectively provided;

wherein, when the weight is greater than the second threshold, the access point disassociates from the first connected electronic device instead of providing the recommendation.

7. 	(Original) The access point of claim 4, wherein the weight is based at least in part on at least one of: a data rate or throughput associated with the first connected electronic device, a traffic demand associated with the first connected electronic device, or a signal-to-noise ratio or a signal strength associated with the first connected electronic device.

8. 	(Original) The access point of claim 1, wherein the selective providing of the recommendation is based at least in part on an elapsed time since the first connected electronic device transitioned from a second access point in the one or more second access points.

9. 	(Original) The access point of claim 8, wherein the access point is configured to:
provide, to the network node or the antenna node, information addressed to the second access point that indicates that the access point is associated with the first connected electronic device; and


10. 	(Original) The access point of claim 8, wherein, when the elapsed time is less than a time interval, the access point does not provide the recommendation.

11. 	(Original) The access point of claim 1, wherein the different communication channel is associated with the access point or one of the one or more second access points.

12. 	(Cancelled).

13. 	(Original) The access point of claim 1, wherein the parameter comprises a headroom value plus a moment of a distribution of the communication performance metrics.

14. 	(Original) The access point of claim 1, wherein the access point is configured, prior to selectively providing the recommendation, to identify at least the first connected electronic device based at least in part on: one or more communication performance metrics associated with at least a subset of the one or more electronic devices; or 

15. 	(Original) The access point of claim 14, wherein the access point is configured to store information that specifies the identity of the first connected electronic device with the history of responses of the first connected electronic device.

16. 	(Original) The access point of claim 1, wherein the access point is configured, prior to selectively providing the recommendation, to: 
provide, to the antenna node, requests for beacon reports addressed to the one or more electronic devices; 
receive, at the antenna node, the beacon reports associated with at least a subset of the one or more electronic devices; and
wherein the selective providing of the recommendation is based at least in part on the beacon reports and the first connected electronic device is included in at least the subset of the one or more electronic devices.  

17. 	(Currently Amended) A non-transitory computer-readable storage medium for use in conjunction with an access point, the computer-readable storage medium storing program instructions that, when executed by the access point, causes the access point to perform operations comprising:	

selectively providing a recommendation addressed to a first connected electronic device based at least in part on the comparison and a history of responses of at least the first connected electronic device to one or more previous recommendations, wherein the recommendation indicates that the first connected electronic device, which is associated with the access point, transition to a different communication channel; 
wherein the history of responses comprises declining the one or more previous recommendations;
wherein the recommendation is selectively provided using a basic service set transition management (BTM) protocol; and
wherein, when the first connected electronic device does not support the BTM protocol, the operations comprise disassociating from the first connected electronic device.

18. 	(Original) The non-transitory computer-readable storage medium of claim 17, wherein the operations comprise determining a weight corresponding to the history of responses;
wherein the selective providing of the recommendation is based at least in part on the weight; and
wherein the weight increases as a number of times the first connected electronic device declined the one or more previous recommendations increases.

19. 	(Currently Amended) A method for selectively providing a recommendation, comprising:
	by an access point:
comparing a communication performance metric of the access point and a parameter corresponding to communication performance metrics of one or more second access points; and
selectively providing a recommendation addressed to a first connected electronic device based at least in part on the comparison and a history of responses of at least the first connected electronic device to one or more previous recommendations, wherein the recommendation indicates that the first connected electronic device, which is associated with the access point, transition to a different communication channel; 
wherein the history of responses comprises declining the one or more previous recommendations;
wherein the recommendation is selectively provided using a basic service set transition management (BTM) protocol; and
wherein, when the first connected electronic device does not support the BTM protocol, the method comprises disassociating from the first connected electronic device.

20. 	(Original) The method of claim 19, wherein the method comprises determining a weight corresponding to the history of responses;
wherein the selective providing of the recommendation is based at least in part on the weight; and


21.	(New) The method of claim 19, wherein the method comprises, prior to selectively providing the recommendation, identifying at least the first connected electronic device based at least in part on: one or more communication performance metrics associated with at least a subset of the one or more electronic devices; or information included in a packet or frame associated with the first connected electronic device.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “compare a communication performance metric of the access point and a parameter corresponding to communication performance metrics of the one or more second access points; and selectively provide, a recommendation addressed to a first connected electronic device of the one or more electronic devices based at least in part on the comparison and a history of responses of at least the first connected electronic device to one or more previous recommendations, wherein the recommendation indicates that the first connected electronic device, which is associated with the access point, transition to a different communication channel; 
wherein the history of responses comprises declining the one or more previous recommendations; wherein the recommendation is selectively provided using a basic service set transition management (BTM) protocol; and
.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/           Primary Examiner, Art Unit 2468